Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff, with costs. In our opinion, the objections made by respondent to plaintiff’s title and the reasons it gives for refusing to take title are without merit. Findings of fact inconsistent with this decision are reversed and new findings in support thereof will be made. In view of this decision the appeal from the order denying the motion to reopen the trial is dismissed, without costs. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur. Settle order on notice.